Information to identify the case:

                       Corey M Chatman                                                          Social Security number or ITIN:      xxx−xx−1633
Debtor 1:
                                                                                                EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

Debtor 2:                                                                                       Social Security number or ITIN: _ _ _ _
(Spouse, if filing)    First Name    Middle Name     Last Name                                  EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court:     Northern District of Illinois                                   Date case filed for chapter:            13       9/11/21

Case number:          21−10539

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                                10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                   About Debtor 1:                                                         About Debtor 2:
1. Debtor's full name                              Corey M Chatman

2. All other names used in the
   last 8 years
                                                   2710 E 75th Street
3. Address                                         Chicago, IL 60649
                                                   David M Siegel                                                         Contact phone 847 520−8100
4. Debtor's  attorney
   Name and address
                                                   David M. Siegel & Associates
                                                   790 Chaddick Drive
                                                                                                                          Email: davidsiegelbk@gmail.com

                                                   Wheeling, IL 60090

5. Bankruptcy trustee                                                                                                      Contact phone _____________
     Name and address

6. Bankruptcy clerk's office                                                                                               Hours open:
     Documents in this case may be filed           Eastern Division                                                        8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                              219 S Dearborn                                                          Sundays and legal holidays.
     You may inspect all records filed in          7th Floor                                                               Contact phone 1−866−222−8029
     this case at this office or online at         Chicago, IL 60604                                                       Date: 9/13/21
      https://pacer.uscourts.gov.
                                                                                                                                   For more information, see page 2




Official Form 309I                                           Notice of Chapter 13 Bankruptcy Case                                                       page 1
Debtor Corey M Chatman                                                                                                                   Case number 21−10539
7. Meeting of creditors
    Debtors must attend the meeting to     _________________ at _________________                            Location:
    be questioned under oath. In a joint   Date                            Time
    case, both spouses must attend.
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: ____________
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: ____________
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: ____________
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan and notice of confirmation hearing will be sent separately.

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                           believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                           deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-10539-DRC
Corey M Chatman                                                                                                        Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Sep 13, 2021                                               Form ID: 309I                                                             Total Noticed: 41
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 15, 2021:
Recip ID                 Recipient Name and Address
db                     + Corey M Chatman, 2710 E 75th Street, Chicago, IL 60649-3822
29493736               + Bruckert, Gruenke & Long, Pc, 1002 East Wesley Drive, Suite 100, O Fallon, IL 62269-6143
29493743                 City of Chicago Dept. of Revenue, Camera Enforcement Violation, PO Box 88292, Chicago, IL 60680-1292
29493744               + City of Chicago Parking, Department of Finance, P. O. Box 6330, Chicago, IL 60680-6330
29493745               + City of Chicago Water Division, 121 N LaSalle St., Suite 400, Chicago, IL 60602-1264
29493747                 Commonwealth Edison-Care Center, Bankruptcy Department, PO Box 6113, Carol Stream, IL 60197-6113
29493758               + Integrated Imaging Consultant, LLC, 44000 Garfield Road, Clinton Township, MI 48038-1125
29493760               + Kohn Law Firm, 735 N Water, Suite 1300, Milwaukee, WI 53202-4106
29493765               + Peoples Gas, Bankruptcy Department, 200 E. Randolph Street, Chicago, IL 60601-6302
29493768              #+ SF/Lead Bank, 200 N 3rd St., Garden City, MO 64747-8163
29493766               + Secretary of State, Safety & Financial Responsibility, 2701 South Dirksen Parkway, Springfield, IL 62723-1000
29493767               + Secretary of State License Renewal, 17 N State, Suite 1100, Chicago, IL 60602-3561

TOTAL: 12

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: davidsiegelbk@gmail.com
                                                                                        Sep 13 2021 22:04:00      David M Siegel, David M. Siegel & Associates,
                                                                                                                  790 Chaddick Drive, Wheeling, IL 60090
ust                    + Email/Text: USTPREGION11.ES.ECF@USDOJ.GOV
                                                                                        Sep 13 2021 22:04:00      Patrick S Layng, Office of the U.S. Trustee,
                                                                                                                  Region 11, 219 S Dearborn St, Room 873,
                                                                                                                  Chicago, IL 60604-2027
29493734               + EDI: PHINHARRIS
                                                                                        Sep 14 2021 02:03:00      Arnold Scott Harris, P.C., 111 W. Jackson Blvd.
                                                                                                                  Ste. 600, Chicago, IL 60604-3517
29493735                  EDI: TSYS2.COM
                                                                                        Sep 14 2021 02:03:00      Barclaycard, Card Services, PO Box 60517, City
                                                                                                                  of Industry, CA 91716-0517
29493737               + EDI: AIS.COM
                                                                                        Sep 14 2021 02:03:00      Cap One, Bankruptcy Department, 4515 N Santa
                                                                                                                  Fe Ave, Oklahoma City, OK 73118-7901
29493738               + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        Sep 13 2021 22:16:38      Capital Bank,n.a., 101 Crossways Park West,
                                                                                                                  Woodbury, NY 11797-2020
29493740                  EDI: CAPITALONE.COM
                                                                                        Sep 14 2021 02:03:00      Capital One Bank USA NA, PO Box 71083,
                                                                                                                  Charlotte, NC 28272-1083
29493739               + EDI: CAPITALONE.COM
                                                                                        Sep 14 2021 02:03:00      Capital One Bank Usa N, Po Box 30281, Salt Lake
                                                                                                                  City, UT 84130-0281
29493741               + EDI: PHINGENESIS
                                                                                        Sep 14 2021 02:03:00      Cb Indigo/gf, Po Box 4499, Beaverton, OR
                                                                                                                  97076-4499
29493742               + EDI: CITICORP.COM
                                                                                        Sep 14 2021 02:03:00      Citi, Attn: Bankruptcy Department, 701 East 60
                                                                                                                  Street North, Sioux Falls, SD 57104-0493
29493746               + Email/Text: comedbankruptcygroup@exeloncorp.com
                                                                                        Sep 13 2021 22:05:00      Commonwealth Edison Company, Bankruptcy
District/off: 0752-1                                               User: admin                                                             Page 2 of 3
Date Rcvd: Sep 13, 2021                                            Form ID: 309I                                                         Total Noticed: 41
                                                                                                            Department, 1919 Swift Drive, Oak Brook
                                                                                                            Terrace, IL 60523-1502
29493748              + Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Sep 13 2021 22:16:33     Credit One, Bankrupcty Department, PO Box
                                                                                                            98873, Las Vegas, NV 89193-8873
29493749              + Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Sep 13 2021 22:16:30     Credit One Bank Na, Po Box 98872, Las Vegas,
                                                                                                            NV 89193-8872
29493750              + EDI: NAVIENTFKASMDOE.COM
                                                                                   Sep 14 2021 02:03:00     Dept of Ed/Navient, PO Box 9635, Wilkes Barre,
                                                                                                            PA 18773-9635
29493751                 EDI: AMINFOFP.COM
                                                                                   Sep 14 2021 02:03:00     First Premier, 3820 N. Louise Ave., Sioux Falls,
                                                                                                            SD 57107-0145
29493752              + Email/Text: Atlanticus@ebn.phinsolutions.com
                                                                                   Sep 13 2021 22:04:00     Fortiva MC/TBOM, 5 Concourse Parkway, Ste.
                                                                                                            400, Atlanta, GA 30328-9114
29493753              + EDI: PHINAMERI.COM
                                                                                   Sep 14 2021 02:03:00     Gm Financial, Po Box 181145, Arlington, TX
                                                                                                            76096-1145
29493755                 EDI: HFC.COM
                                                                                   Sep 14 2021 02:03:00     HSBC Auto Finance, PO Box 17915, San Diego,
                                                                                                            CA 92177-7915
29493754              + EDI: PHINHARRIS
                                                                                   Sep 14 2021 02:03:00     Harris & Harris, Ltd, 111 West Jackson Blvd,
                                                                                                            Suite 400, Chicago, IL 60604-4135
29493756                 Email/Text: rev.bankruptcy@illinois.gov
                                                                                   Sep 13 2021 22:04:00     Illinois Department of Revenue, Bankrtupcy
                                                                                                            Section, PO Box 19035, Springfield, IL
                                                                                                            62794-9035
29493757                 Email/Text: rev.bankruptcy@illinois.gov
                                                                                   Sep 13 2021 22:04:00     Illinois Dept. of Revenue, Bankruptcy Unit, P.O.
                                                                                                            Box 19035, Springfield, IL 62794-9035
29493759                 EDI: IRS.COM
                                                                                   Sep 14 2021 02:03:00     IRS, Internal Revenue Service, P.O. Box 7346,
                                                                                                            Philadelphia, PA 19101-7346
29493761              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Sep 13 2021 22:16:30     LVNV Funding, PO Box 10587, Greenville, SC
                                                                                                            29603-0587
29493762              + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                   Sep 13 2021 22:16:33     Merrick Bank, 10705 S. Jordan Gtwy. Ste. 200,
                                                                                                            South Jordan, UT 84095-3977
29493763              + EDI: MID8.COM
                                                                                   Sep 14 2021 02:03:00     Midland Credit Management, 350 Camino Del La
                                                                                                            Reina, Ste. 100, San Diego, CA 92108-3007
29493764              + EDI: AGFINANCE.COM
                                                                                   Sep 14 2021 02:03:00     Onemain, Po Box 1010, Evansville, IN
                                                                                                            47706-1010
29493769              + Email/Text: Atlanticus@ebn.phinsolutions.com
                                                                                   Sep 13 2021 22:04:00     TBOM/ATLS/FORTIVA, PO Box 105555,
                                                                                                            Atlanta, GA 30348-5555
29493770              + Email/Text: Atlanticus@ebn.phinsolutions.com
                                                                                   Sep 13 2021 22:04:00     Tbom/atls/fortiva Mc, Po Box 105555, Atlanta,
                                                                                                            GA 30348-5555
29493771              + EDI: USBANKARS.COM
                                                                                   Sep 14 2021 02:03:00     Us Bank Home Mortgage, 4801 Frederica St.,
                                                                                                            Owensboro, KY 42301-7441

TOTAL: 29


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.
District/off: 0752-1                                             User: admin                                                            Page 3 of 3
Date Rcvd: Sep 13, 2021                                          Form ID: 309I                                                        Total Noticed: 41

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 15, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 13, 2021 at the address(es) listed
below:
Name                            Email Address
David M Siegel
                                on behalf of Debtor 1 Corey M Chatman davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com

Patrick S Layng
                                USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 2
